DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1-2, 9, 24-25, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al., (US 20080287948; hereinafter Newton) in view of Warren et al., (US 20120067212; hereinafter Warren).
Regarding claim 1, Newton discloses (Figures 1-2) a surgical assembly comprising a switching assembly (6,7) which is arranged to receive a first signal and a second signal for use in cutting, sealing or cauterizing tissue of the patient during the surgical procedure, the assembly further comprising a surgical tool (12) comprising a tool- piece (element 31 in Figure 12), the switching assembly being arranged to switch the application of the first signal and second signal to the tool-piece, and a controller (“controller” in [0011] and [0016]) for controlling the switching assembly to control the application of the first signal to the tool-piece during a first time interval and the application of the second signal to the tool-piece for a second time interval, wherein the controller comprises a timing arrangement configured to time the application of the first signal to the tool-piece following the second interval, such that the first and second intervals are non- overlapping intervals (with gaps between them), wherein the timing arrangement is arranged to time the application of the first signal in dependence of a cessation of the second signal ([0029]-[0046]: in the case of intermittent signals, the application of the first signal is timed in dependence of a cessation of the second signal in order to provide the distinct signals which are intermittent as defined in paragraph [0037]).

Regarding claim 2, Newton further discloses (Figures 1-2) that the first and second signals are separated by a third interval (gap) during which the first and second signals are removed from the tool-piece ([0029]-[0046]).
Regarding claim 9, Newton further discloses (Figures 1-2) that the controller comprises an override actuator (footswitch 16A/B) for applying the first signal to the tool-piece ([0029]-[0046]).
Regarding claim 24, Newton further discloses (Figures 1-2) that any residual capacitive charge accumulated during the preceding first or second interval is allowed to discharge or dissipate during the third interval ([0029]-[0046]: since the gaps/third interval provide no signal to the tool-piece, any residual capacitive charge will be dissipated during the gaps/third interval).
Regarding claim 25, Newton further discloses (Figures 1-2) that the switching assembly (6, 7) comprises at least one relay for switching the application of the first and second signals to the tool-piece ([0029]-[0046]).
Regarding claim 35, Newton/Warren discloses (Newton; Figures 1-2) a surgical system comprising the surgical assembly according to claim 1, a first generator (Newton; 1) for generating a first signal for use in generating an electrical field proximate a site of a surgical procedure for removing particles suspended proximate the surgical site (as taught by Warren; [0018]-[0022]), and a second generator (Newton; 2) for generating a second signal for use in cutting or cauterizing tissue of the patient during the surgical procedure (Newton; [0029]-[0046]). 
Regarding claim 36, Newton discloses (Figures 1-2) a process for applying a first signal and a second signal to a tool-piece, the second signal being for use in cutting, sealing or cauterizing tissue of the patient during the surgical procedure, the process comprising applying the first signal to the tool-piece during a first time interval and applying the second signal to the tool-piece for a second time interval, the process comprising timing the application of the first signal to the tool-piece following the second interval, such that the first and second intervals are non-overlapping intervals (with gaps between them) and such that the first signal is applied in dependence of a cessation of the second signal ([0029]-[0046]: in the case of intermittent signals, the application of the first signal is timed in dependence of a cessation of the second signal in order to provide the distinct signals which are intermittent as defined in paragraph [0037]).
Newton fails to disclose that the first signal for use in generating an electrical field proximate a site of a surgical procedure for removing particles suspended proximate the surgical site. However, Warren teaches a process for applying signals to a tool-piece including a surgical assembly using a signal for use in generating an electrical field proximate a site of a surgical procedure for removing particles suspended proximate the surgical site is provided to a tool-piece ([0018]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newton such that the first signal is for use in .
Claims 3 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Warren, as applied to claim 1 above, and further in view of Buysse et al., (US 20120150170; hereinafter Buysse).
Regarding claim 3, Newton/Warren teaches the surgical assembly according to claim 1, but fails to teach a sensing arrangement for sensing the second signal, the sensing arrangement being arranged to output a sensing signal to the controller in dependence of the sensed second signal. However, Buysse teaches (Figure 1) a surgical assembly including a sensing arrangement (110) for sensing a signal, the sensing arrangement (110) being arranged to output a sensing signal to a controller (102) in dependence of the sensed signal ([0019]-[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newton/Warren to include a sensing arrangement for sensing the second signal, the sensing arrangement being arranged to output a sensing signal to the controller in dependence of the sensed second signal, as taught by Buysse, because the modification would regulate the power supply depending upon a particular purpose or to change surgical intent (Buysse; [0021]). 
Regarding claim 33, Newton/Warren teaches the surgical assembly according to claim 1, but fails to teach an analogue closed loop circuit for closed loop control of the current output from the first generator. However, Buysse teaches (Figure 1) a surgical assembly including an analogue closed loop circuit for closed loop control of the current output from a generator ([0019]-[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 34, Newton/Warren/Buysse teaches the surgical assembly according to claim 33, but fails to teach that the analogue closed loop circuit is arranged to limit the current flowing from the first generator to a maximum value of 100pA. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newton/Warren/Buysse to limit the current flowing from the first generator to a maximum value of 100pA since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Warren, as applied to claim 24 above, and further in view of Narita (US 20160341952).
Regarding claim 26, Newton/Warren teaches the surgical assembly according to claim 24, but fails to teach at least one resistor for enabling the discharge or dissipation of residual charge. However, Narita teaches a surgical assembly wherein at least one resistor is used to enable the discharge or dissipation of residual charge when a supply of power is turned off (as in the gaps disclosed by Newton). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newton/Warren to include at least one resistor for enabling the discharge or dissipation of residual charge, as taught by Narita, because it is known in the art to use at least one resistor for this purpose and it would provide the same predictable results. 
Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Warren, as applied to claim 1 above, and further in view of Yuan et al., (US 20160022350; hereinafter Yuan).
Regarding claims 28 and 32, Newton/Warren teaches the surgical assembly according to claim 1, but fails to teach a voltage compensation circuit for maintaining a substantially constant voltage difference between a distal end of the tool-piece and patient tissue independently of a separation between the tool-piece and the patient tissue, wherein the voltage compensation circuit comprises a resistor arrangement electrically couplable with an output of the first generator, and a processor which is arranged to receive as input a target voltage and a signal representative of an electrical current flowing through the resistor arrangement, the processor being arranged to process the signal and increase the voltage output from the first generator by an amount corresponding to a voltage drop across the resistor arrangement. However, Yuan teaches a DC voltage compensation circuit for varying a voltage output by a DC generator to a tool-piece, for maintaining a substantially constant voltage difference between a distal end of the tool-piece and patient tissue independently of a separation between the tool-piece and the patient tissue, the circuit comprising a resistor arrangement (small resistor) electrically couplable with an output of the DC generator and a processor which is arranged to receive as input a target voltage (requested voltage) and a signal representative of an electrical current flowing through the resistor arrangement (based on the voltage drop across the resistor), the processor being arranged to process the signal and increase the voltage output from the electrosurgical generator by an amount corresponding to a voltage drop across the resistor arrangement ([0028]-[0029], [0054]-[0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newton/Warren to include a voltage compensation circuit, as taught by Yuan, because the . 
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Newton/Warren combination fails to teach the limitations directed to the first signal being applied in dependence of a cessation of the second signal, Examiner respectfully disagrees. Newton teaches that the signals may be applied in an intermittent manner, with one signal being applied in dependence of a cessation of another signal with a gap therebetween ([0037]). The first signal would thus be applied in dependence of a cessation of the second signal in order to provide the signals in this intermittent manner. Therefore, Examiner maintains that the rejections using the Newton/Warren combination remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794